Bloodworth, J.
1. When the excerpts from the charge of the court which are complained of in the motion for a new trial are viewed in the light of the whole charge and of the explanatory notes of the trial judge in approving the grounds of the motion, and in connection with the evidence and the statement of the defendant, no error appears therein. See Deal v. State, 145 Ga. 33 (88 S. E. 573); Worley v. State, 21 Ga. App. 787 (95 S. E. 304).
2. There was evidence sufficient to support the verdict of voluntary manslaughter.

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.